DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE: This NOA is being sent to correct a numbering error that was made in the NOA sent on 2/23/2022.
Response to Arguments
Applicant’s arguments, see remarks, filed 1/26/2022, with respect to claims over prior art have been fully considered and are persuasive, see for example page 12 paragraph 1-3.  The 35 U.S.C. 103 rejection(s) of claims 1-20 has been withdrawn. 
Examiner’s Note: The applicant has amended the claims to overcome the outstanding claim objections and rejections under 35 U.S.C. 112(b) and 101. Thus the examiner withdraws them accordingly. 
Allowable Subject Matter
Claims 1, 4, and 6-23 are allowed. Claims 2-3 and 5 are cancelled. 
The following is an examiner’s statement of reasons for allowance: 
The prior art, Hilbert et al (US 2015/0007275), discloses a method for locking out a remote terminal unit includes: receiving a lockout request, wherein the lockout request includes at least a public key associated with a user, a user identifier, and a terminal identifier; identifying a user profile associated with the user based on the user identifier included in the received lockout request; verifying the public key included in the received lockout request and permission for the user to lockout a remote terminal unit associated with the terminal identifier included in the received lockout request based on data included in the identified user profile; generating a lockout permit, wherein the lockout permit includes at least the public key included in the received lockout request; and transmitting at least a lockout request and the generated lockout permit, wherein the lockout request includes an instruction to place a lockout on the remote terminal unit.
The prior art, Myers et al (US 2016/0019735), discloses an encrypted security system and associated methods for controlling physical access. The system includes a security server configured to receive a request for authentication from a mobile device, the request comprising information identifying the mobile device and a physical access control device. The security server forwards an encryption message comprising a plurality of unique identifiers to the physical access control device via the mobile device. The physical access control device is configured to authenticate the plurality of unique identifiers in the encryption message and operate an access control mechanism.
However, the prior art, either alone or in combination do not expressly disclose “extracting/identifying a first device identifier in a cleartext portion of an update-request message and a second device identifier in an encrypted portion of the  update request message; determining that the first device identifier matches the second device identifier; cryptographically signing at least a portion of a reply message to provide a cryptographic signature, wherein the at least a portion of the reply message comprises the first device identifier; and transmitting, via a communications interface, the reply message in association with the cryptographic signature.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bieswanger et al (US 9940146 B2) discloses controlling configuration of a computer system comprising one or more exchangeable components. The exchangeable components comprising identification means to store an identifier. A pair of a private key and a public key are generated for each accepted manufacturer of the exchangeable components and a pair of a private key and a public key for the computer system; assigning an identifier for each exchangeable component available for attachment to the system; receiving configuration data comprising a list of encrypted identity records comprising identifiers of the components together with signatures over the data generated with the private key of the respective component manufacturer for each component expected to be attached to the system; and receiving a configuration record. The configuration data of the expected components from the received configuration record is compared with the configuration data of the components attached to the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436